IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR          : No. 648
                                     :
OF COMMITTEE ON RULES OF             : SUPREME COURT RULES DOCKET
                                     :
EVIDENCE                             :


                                 ORDER


PER CURIAM:



            AND NOW, this 15th day of September, 2014, Samuel G. Encarnacion,

Esquire, is hereby designated as Chair of the Committee on Rules of Evidence,

commencing October 1, 2014.